            Case 3:19-cv-00888-SB       Document 1      Filed 06/06/19     Page 1 of 12




Kevin M. Hayes, OSB #012801
Email: kevin.hayes@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon Street, Suite 1600
Portland, Oregon 97204
Telephone: 503-595-5300

Attorney for Plaintiff
MELANIE JENKINSON

                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION

MELANIE JENKINSON,                                 Case No.: 3:19-cv-00888

                Plaintiff,                         COMPLAINT FOR TRADEMARK
                                                   INFRINGEMENT AND UNFAIR
       v.                                          COMPETITION

TRAILFORK, INC.,                                   DEMAND FOR JURY TRIAL

                Defendant.

       Plaintiff Melanie Jenkinson, through her attorney, alleges the following:

                                           SUMMARY

       1.       Plaintiff is an individual Oregon resident doing business as Trail Forked.

       2.       Plaintiff began providing information about preparing backpacking meals at least



as early as 2013 under trademarks TRAIL FORKED and                         (the TRAIL FORKED

mark and logo) and has, since then, continuously offered recipes for backpacking under the

TRAIL FORKED mark and logo.




COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                            1
             Case 3:19-cv-00888-SB       Document 1       Filed 06/06/19      Page 2 of 12




        3.       Plaintiff also uses the trademark       in connection with providing information


about preparing backpacking meals. (TRAIL FORKED,                           and        referred to

herein as the Trail Forked Trademarks).

        4.       Plaintiff has provided information about preparing backpacking meals under the

marks shown above throughout Oregon and other states.



        5.       Defendant began using TRAILFORK and              for packaged backpacking meals

relatively recently.

        6.       Defendant also offers information and instruction for preparing backpacking



meals in connection with TRAILFORK and               .


        7.       Defendant stopped many uses of          after Plaintiff contacted it in March 2019,

but use remains on Defendant’s website at www.mytrailfork as of May 30, 2019, as shown in

Exhibit 2.


        8.       Defendant’s use of TRAILFORK and            for packaged backpacking meals is

causing confusion in the marketplace with Plaintiff’s prior trademarks TRAIL FORKED and


               and       for its services of providing recipes for backpacking.

        9.       Plaintiff has at least twice requested Defendant to stop using the TRAILFORK

trademark but, Defendant has not agreed to stop.

        10.      Thus, Plaintiff brings this action for trademark infringement and unfair

competition. By this action, Plaintiff seeks to prevent Defendant from using TRAILFORK and

COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                    2
          Case 3:19-cv-00888-SB          Document 1        Filed 06/06/19     Page 3 of 12




    in connection with packaged backpacking meals and seeks: (a) damages arising from

Defendant’s past and present infringement of Plaintiff’s trademark rights; (b) damages arising

from Defendant’s use and registration of the domain name mytrailfork.com and a transfer of the

domain name to Plaintiff; (c) injunctive relief against Defendant’s continued infringement; (d)

enhanced damages; and (e) reimbursement of Plaintiff’s attorney fees and costs incurred in

connection with its efforts to protect its intellectual property rights.

                                           THE PARTIES

        11.     Plaintiff, Melanie Jenkinson, is an individual resident of the State of Oregon

doing business as TrailForked, with a principal place of business in Aloha, Oregon.

        12.     Defendant, TrailFork, Inc., is a Delaware Corporation with a principal office at

1960 Edgewood Drive, Boulder, CO 80304, CO, United States.

                                  JURISDICTION AND VENUE

        13.     This Court has jurisdiction over the subject matter of this action because this action

arises under the Federal Trademark Act, 15 U.S.C. §§ 1051-1127, jurisdiction being conferred in

accordance with 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338. Supplemental jurisdiction

over the causes of action under Oregon state law is proper as those causes of action are

substantially related to the causes of action over which the Court has original jurisdiction, pursuant

to 28 U.S.C. §§ 1338(b) and 1367.

        14.     Venue is proper under 28 U.S.C. §§ 1391(b). Defendant is transacting business

within this judicial district and has committed acts complained of herein in this judicial district. In

this regard:




COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                  3
         Case 3:19-cv-00888-SB            Document 1      Filed 06/06/19     Page 4 of 12




             a.      Defendant’s store locator regarding its sales of TRAILFORK marked

                     merchandise at https://mytrailfork.com/store-locator/ lists stores in Portland

                     and Tigard.

             b.      On information and belief, Defendant controls the website at

                     www.mytrailfork.com through which it advertises its TRAILFORK branded

                     packaged food to consumers in Oregon.

                                   PLAINTIFF’S TRADEMARKS

       15.        Plaintiff began providing information about preparing backpacking meals since at



least as early as 2013 under trademarks TRAIL FORKED and                          and has, since

then, continuously offered recipes for backpacking under the TRAIL FORKED mark and logo

       16.        A copy of a page from Plaintiff’s website archived by the Internet Archive

Wayback Machine from July 1, 2013, is attached as Exhibit 1.


       17.        Plaintiff also uses the trademark     in connection with providing information

about preparing backpacking meals.

       18.        Plaintiff has intended to expand into offering packaged food in connection with its

TRAIL FORKED mark and logo and (the TRAIL FORKED mark and logo)

       19.        Providing packaged food is a usual zone of expansion for the services offered by

Plaintiff under the TRAIL FORKED mark and logo.

       20.        In that regard, many entities offer both information about preparing meals and

packaged food.

       21.        Further many entities have begun offering information about preparing meals and

then began offering packaged food.


COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                   4
         Case 3:19-cv-00888-SB        Document 1        Filed 06/06/19      Page 5 of 12




       22.    Plaintiff’s use of the trademarks TRAIL FORKED and                      and      in


connection with its services has caused the trademarks TRAIL FORKED and                       and


     to become Plaintiff’s trademark wherever it has used its trademarks.

                             DEFENDANT’S INFRINGEMENT

       23.    On information and belief, Defendant, incorporated in 2017.

       24.    On information and belief, Defendant, began offering TRAILFORK marked

packaged meals in 2018.

       25.    Sometime between early 2018 and now, Defendant began offering TRAILFORK

marked packaged meals in Portland and Tigard, Oregon, at retailers such as REI.

       26.    Defendant advertises its products through the website corresponding to the

domain name mytrailfork.com. That website is available to consumers in Oregon.

       27.    Defendant registered the domain name mytrailfork.com on May 15, 2017. The

corresponding website is available to consumers in Oregon.

       28.    Defendant offers backpacking food recipes and food preparation instruction from

the website corresponding to the domain name mytrailfork.com.

       29.    An example of this is available at https://mytrailfork.com/blog/camping-food-

hacks-by-trailfork-cc9872/ and is shown in Exhibit 2.


       30.    Defendant uses the mark       on the website corresponding to the domain name

mytrailfork.com as shown in Exhibit 3.


       31.    Defendant uses the mark       in connection with packaged meals.



COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                            5
         Case 3:19-cv-00888-SB           Document 1       Filed 06/06/19     Page 6 of 12




       32.     Defendant uses the mark         in connection with backpacking food recipes and

food preparation instruction.


       33.     The mark         includes the letters T and F separated by a fork.

       34.     Plaintiff wrote to Defendant on April 3, 2019, asking it to stop using

TRAILFORK.

       35.     Plaintiff wrote to Defendant on April 18, 2019, asking it to stop using

TRAILFORK.

       36.     Defendant has not agreed to stop using TRAILFORK.

       37.     Defendant’s use of TRAILFORK causes irreparable damage to Plaintiff at least in

that the goodwill in Plaintiff’s Trail Forked Trademarks is being diminished.

       38.     Despite being aware of Plaintiff’s Trail Forked Trademarks, Defendant has

continued to use TRAILFORK.


       39.     Defendant’s continued use of TRAILFORK and/or the mark               is likely to cause

further damage to Plaintiff’s goodwill in its trademarks and lost sales due to confused

consumers.


       40.     Defendant’s continued use of TRAILFORK and/or the mark               despite its

awareness of Plaintiff’s Trail Forked Trademarks is extraordinary.

                                            CLAIM ONE

        FEDERAL UNFAIR COMPETITION THROUGH USE OF TRAILFORK

       41.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs of this Complaint as though fully set forth herein.



COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                 6
         Case 3:19-cv-00888-SB          Document 1      Filed 06/06/19      Page 7 of 12




       42.     Federal Law prohibits a person from the use in commerce of any word, term,

name, symbol, or device, or combination thereof that is likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of such person with another

person, or as to the origin, sponsorship, or approval of his or her goods, services, or commercial

activities by another person. 15 U.S.C. § 1125(a)(1).

       43.     Defendant uses TRAILFORK in connection with the sale, offering for sale,

distribution, or advertising of packaged meals and information regarding preparing backpacking

meals, in commerce.

       44.     TRAILFORK is virtually identical to Plaintiff’s trademark TRAILFORKED.

       45.     Defendant’s use of TRAILFORK causes irreparable damage to Plaintiff at least in

that the goodwill in Plaintiff’s Trail Forked Trademarks is diminished.

       46.     Despite being aware of Plaintiff’s Trail Forked Trademarks, Defendant has

continued to use TRAILFORK.

       47.     Defendant’s continued use of TRAILFORK is likely to cause further damage to

Plaintiff’s goodwill in its trademarks and lost sales due to confused consumers.

       48.     Defendant’s continued use of TRAILFORK despite its awareness of Plaintiff’s

trademarks is extraordinary.

                                          CLAIM TWO


               FEDERAL UNFAIR COMPETITION THROUGH USE OF

       49.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs of this Complaint as though fully set forth herein.

       50.     Federal Law prohibits a person from the use in commerce of any word, term,

name, symbol, or device, or combination thereof that is likely to cause confusion, or to cause

COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                               7
            Case 3:19-cv-00888-SB         Document 1        Filed 06/06/19      Page 8 of 12




mistake, or to deceive as to the affiliation, connection, or association of such person with another

person, or as to the origin, sponsorship, or approval of his or her goods, services, or commercial

activities by another person. 15 U.S.C. § 1125(a)(1).


       51.            and       look and sound virtually identical.


       52.            and       both include the letters T and F separated by a fork.


       53.            and       are used by the Parties in connection with related goods and

services.


       54.        Defendant’s use of     causes irreparable damage to Plaintiff at least in that the


goodwill in Plaintiff’s        mark is diminished.


       55.        Despite being aware of Plaintiff’s       trademark, Defendant has continued to use


   .


       56.        Defendant’s continued use of         is likely to cause further damage to Plaintiff’s


goodwill in its        trademark and lost sales due to confused consumers.


       57.        Defendant’s continued to use of       despite its awareness of Plaintiff’s

trademark is extraordinary.


       58.        Defendant’s use of     violates Plaintiff’s rights in its     under15 U.S.C. §

1125(a)(1).




COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                    8
         Case 3:19-cv-00888-SB           Document 1       Filed 06/06/19     Page 9 of 12




                                          CLAIM THREE

                    OREGON STATE TRADEMARK INFRINGEMENT
                         THROUGH USE OF TRAILFORK

       59.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs of this Complaint as though fully set forth herein.

       60.     Defendant’s use of TRAILFORK is likely to cause confusion, or to cause mistake,

or to deceive as to the affiliation, connection, or association of Defendant with Plaintiff.

       61.     Defendant’s use of TRAILFORK causes irreparable damage to Plaintiff at least in

that the goodwill in Plaintiff’s TRAILFORKED mark is diminished.

       62.     Despite being aware of Plaintiff’s TRAILFORKED trademark, Defendant has

continued to use TRAILFORK.

       63.     Defendant’s continued use of TRAILFORK is likely to cause further damage to

Plaintiff’s goodwill in its trademark and lost sales due to confused consumers.

       64.     Defendant’s continued use of TRAILFORK despite its awareness of Plaintiff’s

trademarks is extraordinary.

       65.     The acts of Defendant constitute trademark infringement in violation Oregon

common law.

                                          CLAIM FOUR

      OREGON STATE TRADEMARK INFRINGEMENT THROUGH USE OF

       66.     Plaintiff repeats and realleges each and every allegation contained in the above

paragraphs of this Complaint as though fully set forth herein.


       67.     Defendant’s use of       causes irreparable damage to Plaintiff at least in that the


goodwill in Plaintiff’s        trademark is being diminished.


COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                   9
         Case 3:19-cv-00888-SB            Document 1        Filed 06/06/19     Page 10 of 12




       68.        Despite being aware of Plaintiff’s       trademark, Defendant has continued to use


   .


       69.        Defendant’s continued use of       is likely to cause further damage to Plaintiff’s


goodwill in its        trademark and lost sales due to confused consumers.


       70.        Defendant’s continued use of       despite its awareness of Plaintiff’s

trademark is extraordinary.

       71.        The acts of Defendant constitute trademark infringement in violation Oregon

common law.

                                    DEMAND FOR JURY TRIAL

       72.        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff requests a trial by jury on all issues

properly triable by a jury.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       A.         The Court find that Plaintiff owns valid and subsisting rights in each of the

                  Trail Forked Trademarks.

       B.         Defendant be held liable under each claim set forth in this Complaint;

       C.         Defendant’s trademark infringement be found exceptional;

       D.         The Court grant a permanent injunction against Defendant enjoining it and

                  its agents, servants, employees, attorneys, and all other persons in active

                  concert or participation with it (including subsidiaries and affiliates) from

                  using:


COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                                     10
      Case 3:19-cv-00888-SB      Document 1        Filed 06/06/19     Page 11 of 12




          a.     TRAILFORK (however spelled or punctuated, whether capitalized,

                 abbreviated, singular or plural, printed of stylized, whether alone

                 or with any other word(s), punctuation or symbol(s), and whether

                 used in caption, text, orally, or otherwise), or any other

                 reproduction, counterfeit, copy, colorable imitation, or confusingly

                 similar variation of the TRAIL FORKED trademark as a trademark

                 or service trademark, trade name, business name, domain name, or

                 in advertising, distribution, sale, or offering for sale of any food

                 product or service and from doing any other act that would likely

                 cause confusion that Plaintiff is the source or, or sponsor of,

                 Defendant’s goods, services, business, or commercial activities;


          b.         or any other design including the letters T and F separated by a

                 fork;

     E.   The Court Order as part of the injunction and pursuant to 15 U.S.C.

          § 1116(a) that Defendant file with the Court and serve on Plaintiff within

          30 days after service on the Defendant of the injunction, a report in writing

          under oath setting forth in detail the manner and form in which Defendant

          has complied with the injunction;

     F.   Defendant be required to pay to Plaintiff compensatory damages as a

          result of Defendant’s actions, together with interest and costs, including

          enhanced damages;

     G.   Defendant be required to pay to Plaintiff profits made in connection with

          its use of the Trail Fork Trademarks.

COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                       11
        Case 3:19-cv-00888-SB        Document 1       Filed 06/06/19     Page 12 of 12




      H.     Defendant be required to pay Plaintiff damages in an amount to be

             determined at trial to allow Plaintiff to make corrective advertising;

      I.     Defendant be required to transfer the domain name www.mytrailfork.com

             to Plaintiff along with any other domain name that includes the words

             “trail” and “fork”;

      J.     Defendant be required to pay Plaintiff its costs, disbursements, and

             reasonable attorneys’ fees incurred in this action, together with interest,

             including prejudgment interest, pursuant at least to 15 U.S.C. § 1117(a),

             and the equity powers of this Court; and

      K.     Such other and further relief as may be deemed just and appropriate.



                                    Respectfully submitted,


Dated: June 6, 2019                 By:     s/Kevin M. Hayes
                                            Kevin M. Hayes, OSB #012801
                                            Email: kevin.hayes@klarquist.com
                                            KLARQUIST SPARKMAN, LLP

                                            Attorney for Plaintiff
                                            MELANIE JENKINSON




COMPLAINT FOR TRADEMARK
INFRINGEMENT AND UNFAIR COMPETITION                                                        12
